Exhibit 99.1 JIM JOYCE CHAIRMAN, CEO LD MICRO CONFERENCE December 9, 2010 MY PRESENTATION CONTAINS PREDICTIONS, ESTIMATES, AND OTHER FORWARD LOOKING STATEMENTS THAT INVOLVE RISKS AND UNCERTAINTIES, INCLUDING WHETHER AND WHEN OUR PRODUCTS ARE SUCCESSFULLY DEVELOPED AND INTRODUCED, MARKET ACCEPTANCE OF OUR HEMOPURIFIER® AND OTHER PRODUCT OFFERINGS, REGULATORY DELAYS, MANUFACTURING DELAYS, AND OTHER RISKS DETAILED IN OUR SEC FILINGS ACCESSIBLE AT WWW. SEC.GOV. Forward looking statements Available Conference Documents “A Platform Technology to Address Bioterrorism” ¤11/18/10 Shareholder Letter ¤12/1/10 California Equity Research Initiation ¤12/8/10 WE CREATE REVOLUTIONARY DEVICES THAT ADDRESS INFECTIOUS DISEASE & CANCER THE FIRST MEDICAL DEVICE TO SELECTIVELY FILTER VIRUSES AND IMMUNOSUPPRESSIVE PARTICLES FROM CIRCULATION THE HEMOPURIFIER® Leveraging Established Infrastructure Selectively Targets the Removal of: Subtractive Therapy MEDICAL DEVICE VS.
